Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  Miami Division


   PDVSA U.S. LITIGATION TRUST,

                    Plaintiff,

              v.

   LUKOIL    PAN    AMERICAS      LLC;  LUKOIL
   PETROLEUM LTD.; COLONIAL OIL INDUSTRIES,
   INC.; COLONIAL GROUP, INC.; GLENCORE LTD.;
   GLENCORE INTERNATIONAL A.G.; GLENCORE
   ENERGY UK LTD.; MASEFIELD A.G.; TRAFIGURA
   A.G.; TRAFIGURA TRADING LLC; TRAFIGURA
   BEHEER B.V.; VITOL ENERGY (BERMUDA) LTD.;
   VITOL S.A.; VITOL, INC.; FRANCISCO MORILLO;
   LEONARDO BAQUERO; DANIEL LUTZ; LUIS
                                                     Case No. 1:18-CV-20818 (DPG)
   LIENDO; JOHN RYAN; MARIA FERNANDA
   RODRIGUEZ;     HELSINGE     HOLDINGS,   LLC;
   HELSINGE, INC.; HELSINGE LTD., SAINT-HÉLIER;
   WALTROP CONSULTANTS, C.A.; GODELHEIM,
   INC.; HORNBERG INC.; SOCIETE DOBERAN, S.A.;
   SOCIETE HEDISSON, S.A.; SOCIETE HELLIN, S.A.;
   GLENCORE DE VENEZUELA, C.A.; JEHU HOLDING
   INC.; ANDREW SUMMERS; MAXIMILIANO
   POVEDA; JOSE LAROCCA; LUIS ALVAREZ;
   GUSTAVO GABALDON; SERGIO DE LA VEGA;
   ANTONIO MAARRAOUI; CAMPO ELIAS PAEZ;
   PAUL ROSADO; BAC FLORIDA BANK; EFG
   INTERNATIONAL        A.G.;    BLUE    BANK
   INTERNATIONAL N.V.,

                    Defendants.



    PLAINTIFF’S MEMORANDUM ADDRESSING (1) THE DESIGNATION OF PDVSA
         AS SUBJECT TO SANCTIONS, AND (2) DEFENDANTS’ NOTICE OF
                       SUPPLEMENTAL AUTHORITY
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 2 of 13



           Plaintiff PDVSA US Litigation Trust submits this Memorandum pursuant to the Court’s

   Order of January 29, 2019 (Dkt. 666).

           We begin with three facts, three legal principles, and one necessary conclusion. The three

   facts are

       1) As of no later than August 2017, PDVSA conveyed certain legal claims to the Litigation
          Trust. That conveyance was valid independent of the act of state doctrine. PDVSA has
          repeatedly ratified both the Trust and its conveyance of claims to it.

       2) In August 2017 the Administration of President Maduro validated and approved PDVSA’s
          conveyance. At the time, that Administration was the recognized Government of
          Venezuela by the U.S. and by the international community generally.

       3) While the conveyance by PDVSA occurred in Venezuela, and the approval and validation
          occurred in Venezuela by officials of the recognized Government of Venezuela, the claims
          are now held by a U.S. trust in the U.S., and are being enforced in U.S. courts.

   The three legal principles are

       1) As a New York trust, the Litigation Trust is entitled to all of the rights provided by the U.S.
          Constitution and applicable laws, including Due Process and Equal Protection.

       2) U.S. laws, including sanctions, do not (and could not) preclude the litigation in U.S. courts
          of the rights of the Litigation Trust (or even of a sanctioned individual or entity).

       3) Official (as opposed to private) acts of officials of a recognized government administration
          are not, at least in the absence of fraud or violation international law, of which there is here
          no claim, invalidated by the later withdrawal of recognition.

   The necessary conclusion is that once PDVSA’s claims were transferred to the N.Y. Trust, no

   subsequent action by the U.S. government, or by a new Venezuelan government, has (or could)

   reverse such transfer.




                                                     1
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 3 of 13



   I.     The Recent Recognition of Juan Guaidó as Interim President of Venezuela and the
          Subsequent Designation of PDVSA as Subject to Sanctions Adds No Support to – and
          If Anything Undermines – Defendants’ Motion to Dismiss.

          A.      Prior to January 23, 2019, the U.S. Recognized Nicolás Maduro as the
                  Head of Government of Venezuela. Thereafter the U.S. Recognized
                  Juan Guaidó as the Head of Government of Venezuela.

          Within the last three weeks, the official position of the United States Government with

   respect to who is the Head of the Government of Venezuela has changed. On January 10, 2019,

   Venezuelan President Nicolás Maduro was inaugurated for a second term, following his reelection

   in a disputed election that occurred in May 2018. On January 23, 2019, the National Assembly of

   Venezuela declared Maduro’s re-inauguration illegitimate and the office of the presidency vacant.

   (Exh. A). To fill the vacancy, the National Assembly that same day appointed its president, Juan

   Guaidó, as Interim President of Venezuela. The same day, President Donald J. Trump stated, by

   tweet, “Today, I have officially recognized the President of the Venezuelan National Assembly,

   Juan Guaidó, as the Interim President of Venezuela.” (Exh. B) (emphasis added).

          As these official statements and actions demonstrate, it was only as of January 23, 2019,

   that the Executive Branch of the United States Government first recognized a new Interim

   President of Venezuela as head of government to replace Nicolás Maduro. Up until January 23,

   2019, the United States recognized President Maduro as head of government. Indeed, until January

   23, there was no alternative President or Head of Government of Venezuela. Other than the

   recognition of Mr. Guaidó as Interim President, there has been no official change in the position

   of the United States Government concerning recognition of the Government of Venezuela itself.

   And there is no basis to suggest that any of the acts of the recognized Government of Venezuela

   prior to January 23 are in any way retroactively invalidated.




                                                    2
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 4 of 13



          B.      The Sanctions and OFAC Regulations Expressly Exclude Litigation
                  and Do Not Affect the Status of This Litigation.

          The designation of PDVSA as subject to U.S. sanctions followed shortly after the U.S.

   recognition of Mr. Guaidó as Interim President and head of government of Venezuela. By

   Executive Order on January 25, 2019, President Trump amended, inter alia, the definition of the

   term “Government of Venezuela” as contained in Section 6 of Executive Order 13850, which

   governs sanctions, to include for the first time, PDVSA. (Exh. C). On January 28, 2019, the

   Department of the Treasury’s Office of Foreign Asset Control (“OFAC”) sanctioned PDVSA as a

   Specially Designated National and Blocked Person (“SDN”) pursuant to Executive Order 13850.

   According to Secretary of the Treasury Steven T. Mnuchin, the purposes of the designation

   included helping to restore democracy and preserving assets for the people of Venezuela. (Exh.

   D). The Treasury Department’s January 28, 2019 press release stated that as a result of OFAC’s

   action, “all property and interests in property of PDVSA subject to U.S. jurisdiction are blocked,

   and U.S. persons are generally prohibited from engaging in transactions with them.” Id.

          However, the recent designation of PDVSA as an SDN subject to sanctions has no impact

   on this litigation. The General Licenses codified at 31 C.F.R. § 591.506 continue to authorize

   certain activities that would otherwise be prohibited with regard to Venezuelan SDNs, including

   “Initiation and conduct of legal, arbitration, or administrative proceedings before any U.S. federal,

   state, or local court or agency.” 31 C.F.R. § 591.506(a)(3). The General Licenses thus expressly

   allow the provision of legal services to an SDN entity in a U.S. court proceeding. Even if the

   Litigation Trust were subject to sanctions because of its relationship to PDVSA, nothing would

   preclude the continued representation of the Litigation Trust in this litigation.1




   1
    Payments for legal services would be governed by 31 C.F.R. § 591.507, and do not affect the
   provision of legal services to an SDN.

                                                     3
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 5 of 13



          C.      The Sanctions in Existence at the Time the Litigation Trust Was
                  Formed Did Not Render the Trust or the Assignment of Claims Illegal.

          Moreover, at the time it was formed on July 27, 2017, none of the Venezuela-related

   sanctions by the United States Government in place at that time affected the Litigation Trust’s

   legality in any way. See Dkt. 518 at 26-27 (citing Venezuela Defense of Human Rights and Civil

   Society Act; Executive Order 13692, issued on March 8, 2015 (the “March 2015 E.O.”) 2; OFAC

   regulations, codified at 31 C.F.R. pt. 591; and OFAC’s designation of additional sanctioned

   individuals.) These sanctions only barred economic relations with 28 specifically identified

   Venezuelan SDNs—none of whom had any involvement with the formation of the Litigation Trust

   or the assignment of claims to it. See Dkt. 518 at 26-27 & n.22. The creation of the Litigation

   Trust, and the assignment of claims to it, did not violate any sanctions in existence at the time of

   the Litigation Trust’s formation. Thus, any argument that the Litigation Trust was void due to

   such sanctions is meritless. Moreover, as noted, the OFAC General Licenses that became effective

   July 10, 2015 authorized the “[i]nitiation and conduct of legal, arbitration, or administrative

   proceedings before any U.S. federal, state, or local court or agency,” as they do today. 31 C.F.R.

   § 591.506(a)(3).

          D.      The Sanctions Imposed After the Litigation Trust Was Formed Do Not
                  Affect the Legality of the Litigation Trust or the Assignment of Claims
                  to It.

          Nothing in any of the relevant Executive Orders prevents the Litigation Trust from

   pursuing this litigation. The Litigation Trust was created, inter alia, (i) to hold Defendants

   accountable for the massive, multi-billion-dollar fraud they perpetrated against PDVSA and the

   people of Venezuela, (ii) to obtain compensation for PDVSA and the people of Venezuela, and




   2
     Neither PDVSA nor any member of its leadership was included among the list of seven SDNs
   sanctioned under the March 2015 E.O.

                                                    4
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 6 of 13



   (iii) to authorize the engagement of law firms and investigators to prosecute one or more civil

   actions to their conclusion. See Dkt. 583-1, PX 1, PDVSA U.S. Litigation Trust Agreement (the

   “Trust Agreement”) at 1. The subsequent designation of PDVSA, the beneficiary of the Litigation

   Trust, as an SDN subject to sanctions does not in any way invalidate the Litigation Trust.

          Even if the Venezuela sanctions regime blocked implementation of the Litigation Trust’s

   provisions for the distribution of proceeds to PDVSA, the Litigation Trust itself would not be

   invalid, and its ability to pursue corrupt public officials and their co-conspirators would not be

   affected. The Litigation Trust would still be able to prosecute its legal claims and hold any

   litigation proceeds in trust pending a determination of how they should be distributed. In fact, the

   Trust Agreement explicitly contemplates this possibility. Under Section 3.6(b) of the Trust

   Agreement: “The Litigation Trust may withhold from amounts distributable to any Person any

   and all amounts, determined in the Litigation Trustees’ reasonable sole discretion, required by any

   law, regulation, rule, ruling, directive, or other governmental requirement . . . .” 3 Thus, the Trust

   Agreement provides that the litigation proceeds would be retained by the Litigation Trust, and

   would only be distributed when any law or regulation blocking distribution permits.

          This is fully in accord with the U.S. Treasury’s intent to “preserve these assets for the

   people of Venezuela.” (Exh. D). Holding funds in trust, as the Litigation Trust is designed to do,

   is consistent with the aims of the U.S. Government. Indeed, Defendants’ attempt to use the

   sanctions to invalidate the Litigation Trust and dismiss this action would actually destroy assets

   (the litigation claims) that are being pursued expressly to benefit the people of Venezuela. In any




   3
     Additionally, under Section 3.12: “Any and all distributions of Litigation Trust Assets and
   Proceeds of borrowings, if any, shall be in compliance with applicable laws, including, but not
   limited to, applicable federal and state laws.” See Dkt. 583-1, PX-1, Trust Agreement § 3.12.

                                                     5
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 7 of 13



   event, by the time the Litigation Trust obtains recovery, it is possible a new government will be in

   place and economic sanctions against Venezuela will have ended.

   II.    The Act of State Doctrine Bars Defendants’ Challenge to the Litigation Trust’s
          Validity Under Venezuelan Law Notwithstanding the United States’ Recent
          Recognition of Interim President Guaidó.

          The assignment of claims to the Litigation Trust was approved and validated by, and as

   such comprised, an official act of the Venezuelan government completed in August 2017, by

   Venezuelan officials, within Venezuela. (Dkt. 646 at 28-31). The act of state doctrine therefore

   bars any inquiry by the courts of the United States into the validity of that assignment under

   Venezuelan law. Id. See, e.g., Fed. Treasury Enter. Sojuzplodoimport v. Spirits Int’l B.V., 809

   F.3d 737, 742–43 (2d Cir. 2016). The United States’ recent recognition of a new head of the

   Venezuelan government does nothing to alter this conclusion. Indeed, as Defendants implicitly

   acknowledge, the United States’ “withdrawal” of recognition from the Maduro government on

   January 23, 2019 (Dkt. 665 at 1) confirms the Litigation Trust’s position: that prior to January 23,

   2019 (including during 2017 when the assignment of claims took place), the United States

   recognized Nicolás Maduro as the head of government of Venezuela. (Dkt. 464 at 28-29 n.17)

   (citing, e.g., Guaranty Trust Co. of N.Y. v. United States, 304 U.S. 126, 138 (1938)).

          The long-standing, fundamental principle applicable here is that the transfer of power in a

   foreign state from one head of government to another does not invalidate the acts of the former

   government. See The Sapphire, 78 U.S. 164, 168 (1870); Guaranty Trust Co., 304 U.S. at 138

   (“the rights of a sovereign state are vested in the state rather than in any particular government

   which may purport to represent it”). Even when the government representing a state changes, the

   state itself “remains, with rights and obligations unimpaired.” U.S. ex rel. Kessler v. Watkins, 163

   F.2d 140, 143 (2d Cir. 1947) (quoting Lehigh Valley R. Co. v. State of Russia, 21 F.2d 396, 401

   (2d Cir. 1927)); see also United States v. Yao, 989 F. Supp. 2d 937, 944 (N.D. Cal. 2013), aff’d


                                                    6
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 8 of 13



   sub nom. United States v. Shor, 635 F. App’x 358 (9th Cir. 2015) (“The current government is

   bound by the actions of officials from a previous government unless those actions are not

   attributable to the . . . sovereign.”); Trans-Orient Marine Corp. v. Star Trading & Marine, Inc.,

   731 F. Supp. 619, 622 (S.D.N.Y.), aff’d, 925 F.2d 566 (2d Cir. 1991) (“the rights and liabilities of

   a state are unaffected by a change either in the form or personnel of its government, however

   accomplished, whether by revolution or otherwise”).

          Consequently, the act of state doctrine bars inquiry into the validity of an act of a foreign

   government, even when that government is no longer recognized by the United States. See

   Konowaloff v. Metro. Museum of Art, 702 F.3d 140, 147-48 (2d Cir. 2012) (applying the act of

   state doctrine to bar inquiry into the validity of a Soviet decree, despite the fact that the Soviet

   government no longer exists).4

          Here, the National Assembly effectively acknowledged that Maduro remained the head of

   government of Venezuela until his first term expired on January 10, 2019. The National Assembly

   waited until Maduro completed his term before formally declaring the presidency vacant, and

   appointing Mr. Guaidó as Interim President. The United States Executive Branch also waited until

   President Maduro’s first term expired before withdrawing its recognition of Maduro and

   recognizing Mr. Guaidó as Interim President.

          Moreover, the purpose behind the act of state doctrine is best served if the Court declines

   Defendants’ invitation to circumvent the policy determinations of the Executive Branch and wade


   4
    Accord: Agudas Chasidei Chabad of U.S. v. Russian Fed’n, 528 F.3d 934, 954 (D.C. Cir. 2008)
   (vacating in part and remanding for further consideration the district court’s application of the act
   of state doctrine to a Soviet act; “while no one doubts that the collapse of the Soviet Union has
   entailed radical political and economic changes in the territory of what is now the Russian
   Federation, application of Sabbatino’s invitation to flexibility would here embroil the court in a
   seemingly rather political evaluation of the character of the regime change itself”). The court
   remanded the act of state issue to consider a “proposed exception” to the act of state doctrine based
   on the assertion that the act of state represented “selective persecution” of a religion and a violation
   of international law (id. at 955).

                                                      7
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 9 of 13



   into complicated questions of Venezuelan law. The Litigation Trust affords the government of

   Venezuela, whoever remains as President, an opportunity to hold scores of corrupt individuals and

   entities accountable for the multi-billion dollar fraud they perpetrated on PDVSA—and to recoup

   those funds to be held for the people of Venezuela, which is consistent with U.S. policy.

   Defendants are seeking to escape that accountability by asking the Court to endorse their dubious

   interpretation of Venezuelan law. The invalidation of the Litigation Trust could prevent the

   recovery and return of Defendants’ stolen billions to the beleaguered Venezuelan economy. The

   U.S. Executive Branch has articulated a clear policy of preserving assets for the people of

   Venezuela, which invalidating the Litigation Trust would hinder.

          Defendants are wrong in their Notice of Supplemental Authority to suggest that by

   recognizing Mr. Guaidó as Interim President, the United States has thereby recognized the

   legislative branch, the National Assembly, as the “government” of Venezuela because Guaidó also

   serves as president of the Assembly. (Dkt. 665 at 1). Defendants assert that the National

   Assembly's prior resolution(s) concerning the Litigation Trust must now be given retroactive and

   “conclusive legal effect” and the prior acts of Maduro’s government invalidated. (Dkt. 665 at 2).

   That is patently wrong for multiple reasons.

          First, while Interim President Guaidó’s government may indeed be entitled to recognition

   “from the commencement of its existence” on January 23, 2019 (see United States v. Pink, 315

   U.S. 203, 233 (1942)), the National Assembly remains what it has always been: the legislative

   “branch” of government. (Dkt. 665, Ex. A). Recognition of Mr. Guaidó as Interim President does

   not mean that prior acts of the Venezuelan government are retroactively invalidated, or that the

   validity or effect of prior acts of the National Assembly during the time that President Maduro was

   the recognized head of state are retroactively changed. The fact that Mr. Guaidó is president of




                                                   8
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 10 of 13



   the National Assembly as well as the now-recognized Interim President makes no difference; the

   two roles are separate and distinct, and only the latter is relevant for act of state purposes.

           Second, as discussed further below, there has been no repudiation by the new Guaidó

   administration of acts taken by the government while it was headed by President Maduro. Indeed,

   if the newly-recognized Guaidó government is able to consolidate control over PDVSA and the

   Venezuelan economy, it will benefit tremendously from the prosecution of the claims in this case,

   thereby furthering the policy goals stated by the United States Executive Branch.

           Third, this is not a case where one recognized administration confiscates property and a

   subsequently recognized administration seeks to undo the confiscation. In the present case, the

   claims were validly conveyed to a New York trust. They are now subject to U.S. jurisdiction. In

   the absence of fraud or duress (and there is no claim of that here) no Venezuelan administration,

   old or new, can undo that conveyance any more than it could recover oil previously sold and

   shipped to companies in the U.S.

           For these reasons, Defendants’ cases Bigio v. Coca-Cola Co., 239 F.3d 440 (2d Cir. 2000)

   and Republic of Philippines v. Marcos, 806 F.2d 344 (2d Cir. 1986) are inapposite. Both cases

   involved acts wrongful at the time (confiscation of property based on religion in Bigio and theft

   and embezzlement in Marcos). Both cases also involved acts that were repudiated by subsequent

   governments. By contrast, the present case involves a conventional transaction (the conveyance

   of claims) and there has been no attempted repudiation. (In addition, Marcos involved private, not

   official, acts.)5


   5
    Oetjen v. Central Leather Co., 246 U.S. 297, 301, 303 (1918), also has no bearing on this case.
   In Oetjen, one side in a civil war in Mexico had de facto control of territory in which it issued a
   decree. Following its recognition by the United States as the government of the entire country, the
   revolutionary government validated the earlier action.
           Defendants argue in this case that an action taken by one head of state at a time when that
   head of state was recognized as such can be retroactively invalidated by a subsequent head of state.
   (This, of course, is a question that is reached if and only if—contrary to the current record—the

                                                      9
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 11 of 13



          Further, any argument that the political question doctrine requires dismissal here is entirely

   meritless. The parties have no disagreement regarding the relevant law: the Executive Branch of

   the United States has the exclusive power to recognize a foreign government. (Dkt. 646 at 28-29

   n.17; Dkt. 665 at 1). There has never been an open political question relevant to this case because

   the position of the United States Executive Branch has consistently provided an answer: Prior to

   January 23, 2019, Nicolás Maduro was recognized by the United States as the President of

   Venezuela; since that date, Juan Guaidó has assumed that role on an interim basis. Accordingly,

   there is no nonjusticiable political question here. See Baker v. Carr, 369 U.S. 186, 210-17 (1962);

   Republic of Panama v. Citizens & So. Int’l Bank, 682 F. Supp. 1544, 1545 (S.D. Fla. 1988).

                                            CONCLUSION

          For all the foregoing reasons, and the reasons stated in Plaintiff’s Objection (Dkt. 646) and

   prior submissions to this Court, the recent changes in the United States Government’s

   pronouncements concerning Venezuela do not alter the conclusion that Defendants’ Motion to

   Dismiss for Lack of Standing should be denied.

          As the Court is aware, Plaintiff believes a plenary hearing before the Court on Defendants’

   motion to dismiss is appropriate, including because of the Court’s obligation to make a de novo

   determination and because of what has occurred subsequent to the Magistrate’s hearing. Such a

   hearing could also provide an opportunity to further explore the issues discussed herein and to take

   such evidence, if any, as the Court determines is relevant to them.




   subsequent head of state purports to repudiate the prior action.)
          In Oetjen, however, the foreign state action was affirmed by the new government, not
   invalidated. The Court simply held that the single government action at issue there was insulated
   from U.S. judicial review by the act of state doctrine.

                                                   10
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 12 of 13



   Dated: February 8, 2019                   BOIES SCHILLER FLEXNER LLP

                                             By: /s/ Steven W. Davis
                                             Steven W. Davis (Bar No. 347442)
                                             Stephen N. Zack (Bar No. 145215)
                                             Bank of America Tower
                                             100 Southeast 2nd St., Suite 2800
                                             Miami, FL 33131
                                             Tel: (305) 539-8400
                                             Fax: (305) 539-1307

                                             David Boies
                                             Helen M. Maher
                                             333 Main Street
                                             Armonk, New York 10504
                                             Tel: (914) 749-8200
                                             Fax: (914) 749-8300

                                             Nicholas A. Gravante, Jr.
                                             David A. Barrett
                                             Marilyn Kunstler
                                             Ellen Brockman
                                             Alexander Boies
                                             55 Hudson Yards
                                             New York, New York 10001
                                             Tel: (212) 446-2300
                                             Fax: (212) 446-2350

                                             George F. Carpinello
                                             Teresa A. Monroe
                                             30 S. Pearl Street, 11th Floor
                                             Albany, New York 12207
                                             Tel: (518) 434-0600
                                             Fax: (518) 434-0665

                                             Stacey Grigsby
                                             1401 New York Ave NW
                                             Washington, DC 20005
                                             Tel: (202) 237-2727
                                             Fax: (202) 237-6131

                                             Attorneys for Plaintiff




                                        11
Case 1:18-cv-20818-DPG Document 669 Entered on FLSD Docket 02/08/2019 Page 13 of 13



                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that the foregoing document was filed on February 8, 2019 with the

   Clerk of the Court via CM/ECF. I further certify that the foregoing document is being served this

   date on all counsel of record to all parties via transmission of Notices of Electronic Filing.


                                                         By: /s/ George F. Carpinello




                                                    12
